Case 4:18-cv-00442-ALM-CMC Document 209 Filed 09/21/20 Page 1 of 2 PageID #: 9836




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  ED BUTOWSKY,                                  §
                                                §
         Plaintiff,                             §
                                                §
  V.                                            §         CIVIL ACTION NO.
                                                §
  DAVID FOLKENFLIK; NATIONAL                    §         4:18-CV-00442-ALM
  PUBLIC RADIO, INC.; EDITH                     §
  CHAPIN; LESLIE COOK; AND                      §
  PALLAVI GOGOI,                                §
                                                §
         Defendants.                            §
                                                §


            DEFENDANTS’ NOTICE REGARDING REDACTIONS TO SEALED
                 REPORT AND RECOMMENDATION AND ORDER


         COME NOW Defendants David Folkenflik, National Public Radio, Inc., Edith Chapin,

  Leslie Cook, and Pallavi Gogoi (collectively, “Defendants” or “NPR”), by their undersigned

  counsel, and respectfully notify the Court that Defendants do not request any redactions to the

  sealed September 1, 2020 Report and Recommendation of the United States Magistrate Judge on

  Defendants’ Rule 11 Motion for Sanctions and Order on Plaintiff’s Motion for Leave to File

  (Dkt. 201).

                                            Respectfully submitted,

                                            By: Laura Lee Prather
                                            Laura Lee Prather
                                            State Bar No. 16234200
                                            laura.prather@haynesboone.com
                                            Wesley D. Lewis
                                            State Bar No. 24106204
                                            wesley.lewis@haynesboone.com
                                            HAYNES AND BOONE, LLP
                                            600 Congress Avenue, Suite 1300


  DEFENDANTS’ NOTICE REGARDING REDACTIONS TO SEALED REPORT AND RECOMMENDATION AND ORDER    PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 209 Filed 09/21/20 Page 2 of 2 PageID #: 9837




                                              Austin, Texas 78701
                                              Telephone:    (512) 867-8400
                                              Telecopier: (512) 867-8470

                                              David H. Harper
                                              State Bar No. 09025540
                                              david.harper@haynesboone.com
                                              Stephanie N. Sivinski
                                              State Bar No. 24075080
                                              stephanie.sivinski@haynesboone.com
                                              2323 Victory Avenue, Suite 700
                                              Dallas, Texas 75219
                                              Telephone:     (214) 651-5000
                                              Telecopier: (214) 651-5940

                                              David J. Bodney
                                              admitted pro hac vice
                                              bodneyd@ballardspahr.com
                                              Ian O. Bucon
                                              admitted pro hac vice
                                              buconi@ballardspahr.com
                                              BALLARD SPAHR LLP
                                              1 E. Washington Street, Suite 2300
                                              Phoenix, Arizona 85004-2555
                                              Telephone:    602.798.5400
                                              Fax:          602.798.5595

                                              Attorneys for Defendants




                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 21st day of September, 2020, I served the foregoing document
  on all counsel of record by filing it with the Court’s ECF system.

                                               /s/ Laura Lee Prather
                                               Laura Lee Prather




  DEFENDANTS’ NOTICE REGARDING REDACTIONS TO SEALED REPORT AND RECOMMENDATION AND ORDER      PAGE 2
